Citation Nr: 1603268	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-06 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for service connected hemorrhoids.  


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to October 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is retained by the RO in Roanoke, Virginia.  

This case was previously before the Board in March 2015 when it was remanded for additional development.  It has returned to the Board for adjudication. 



FINDING OF FACT

There is no competent medical evidence that the Veteran experiences internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrence, persistent bleeding with secondary anemia, or fissures



CONCLUSION OF LAW

The criteria for a compensable disability rating for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for the Veteran's hemorrhoids.   The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, neither the Veteran nor his representative have alleged or demonstrated any prejudice with regard to the content or timing of the notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  A notice letter was sent to the Veteran in May 2010 regarding the information necessary to substantiate his underlying claim for service connection.  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.

The Veteran was afforded VA examinations in July 2010 and August 2015.  The examinations and associated reports involved a thorough examination of the Veteran, consideration of his lay statements/history, and provided adequate information regarding the severity of the Veteran's service-connected condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical examination or opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As noted above, the claims were remanded to the Agency of Original Jurisdiction (AOJ) in March 2015 for additional evidentiary development including obtaining any outstanding private or VA treatment records and providing the Veteran with a new VA examination assessing the severity of his hemorrhoid condition.  Additional VA and private treatment records were added to the claims file.  he Veteran was afforded a VA examination in August 2015.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis 

The Veteran's service-connected hemorrhoids have been evaluated as noncompensably disabling under Diagnostic Code 7336.  

Under Diagnostic Code 7336, a noncompensable evaluation is assigned for internal or external hemorrhoids that are mild or moderate.  A 10 percent evaluation is assigned for internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrence.  A 20 percent evaluation is assigned for internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

The Veteran submitted treatment records from January 2007 showing treatment for blood in stool and a positive occult test.  The Veteran reported he has had blood on the toilet paper after a bowel movement about 1 or 2 times per month for the previous several years.  The physician suspected hemorrhoids.  Records from January 2009 show complaints of trouble going to the bathroom.  The Veteran complained of bright red blood in his stool for the previous 3 days.  A rectal examination found skin tags and a possible internal hemorrhoid or erythematous lesion.  There was no palpable mass on examination.  

The Veteran was afforded a VA examination in July 2010.  At that time, he reported discomfort, itching, and periodic bleeding.  The examiner noted that the Veteran has a history of both internal and external hemorrhoids.  The Veteran indicated that bleeding occurs every 2 or 3 weeks and at times is only noted on toilet paper.  His symptoms have been managed with local preparations about once a week.  A colonoscopy in March 2007 revealed 3 colonic polyps with the largest measuring 1.5 centimeters.  Reference was made to a May 2008 colonoscopy, which revealed internal hemorrhoids.  No additional abdominal or gastrointestinal symptoms were noted other than the colonic polyps and left groin pain.  There was no history of fecal or urinary incontinence.  

On examination, the Veteran's bowel sounds were normal and there was no palpable mass or hernia observed.  One dimunitive, external hemorrhoid was present but there was no bleeding, thrombosis, evidence of prolapse, or fissures present.  The Veteran denied periods of incapacitation.  There were no other significant findings on the genitourinary examination.  The Veteran reported that he was currently employed as a pilot full time and had not lost any time from work due to his hemorrhoid condition.  At times, however, the Veteran stated that the hemorrhoids limit his ability to exercise and sit for prolonged periods.      

The Veteran submitted records from a November 2012 colonoscopy showing that internal hemorrhoids were found in the rectum.  

The Veteran was afforded an additional VA examination in August 2015.  The Veteran reported noticing blood on the toilet paper after bowel movements in 2007.  He had a fecal occult blood test and subsequent colonoscopy that revealed internal hemorrhoids and polyps that had high grade dysplasia.  He continued to note occasional blood on the toilet paper.  The Veteran reported that prolonged sitting exacerbates his symptoms.  He uses over the counter medications such as suppositories and Preparation H to help control his symptoms.  The examiner noted that the Veteran has moderate-sized internal hemorrhoids that are prolapsed.  A colonoscopy was performed showing internal hemorrhoids and colonic polyps.  The examiner indicated that the Veteran's hemorrhoids are exacerbated by prolonged sitting which impacts his ability to work as a pilot.  

The examiner stated that the Veteran's hemorrhoids were of a mild-moderate severity.  There is no evidence of large or thrombotic hemorrhoids or fissures.  Additionally, there is occasional bleeding noted on toilet paper. 

The record also includes written statements from the Veteran.  He has reported pain, swelling, daily bleeding, and occasional thrombosis.  He also indicated difficulty sitting at his desk for extended periods or exercising without pain after a bowel movement.  

The medical evidence of record does not establish that the Veteran's hemorrhoids warrant a compensable disability rating.  The medical evidence fails to show hemorrhoids that are more than mild or moderate.  There is no objective medical evidence that the Veteran experiences hemorrhoids that are large or thrombotic, with excessive redundant tissue, or evidencing frequent recurrence.  Rather, the medical evidence indicates that the Veteran's hemorrhoids are moderate in size, non-thrombotic, and occurring only occasionally.  There is no evidence of anemia secondary to the hemorrhoids or fissures.

There is also no indication that the Veteran's service-connected hemorrhoids warrant an increased rating under any other diagnostic code relating to the digestive system.  The Veteran is specifically service connected for hemorrhoids.  Although there is a one-time note of a prolapsed hemorrhoid, there is no evidence that the hemorrhoids have caused a prolapse of the rectum.  Medical evidence indicating that the Veteran's hemorrhoids have resulted in impairment of sphincter control or other conditions is not demonstrated, or even argued.  The examinations of record show normal sphincter control and no rectal prolapse or fecal incontinence or leakage.  Thus, an increased rating cannot be assigned for hemorrhoids under Diagnostic Codes 7332-7335.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2015).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's hemorrhoids warranted other than the currently assigned noncompensable disability rating throughout the appeal period.  As such, there is no basis for the assignment of staged ratings in this matter.  See Hart, supra.  Accordingly, the Veteran's claim of entitlement to a compensable disability rating for hemorrhoids must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's service-connected hemorrhoids outside the usual rating criteria.  The rating criteria contemplate his symptoms, including bleeding and occasional periods of recurrence.  Additionally, higher ratings are possible under the applicable diagnostic code and the Board has also considered any other relevant rating criteria to determine whether they might apply.  Further, even if his symptoms were not contemplated by the rating criteria, the Veteran has not alleged that his hemorrhoids have required frequent hospitalizations or cause him to miss work.  Accordingly, referral for an extraschedular rating is not warranted.

The Board acknowledges that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to the Veteran's service-connected hemorrhoid condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable disability rating for postoperative hemorrhoids and anal fissure is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


